Exhibit 4.3 REGISTRATION RIGHTS AGREEMENT BY AND BETWEEN CAMAC ENERGY INC. AND THE PUBLIC INVESTMENT CORPORATION (SOC) LIMITED Table of Contents Page ARTICLE I DEFINITIONS Section 1.01 Definitions 1 Section 1.02 Registrable Securities 3 ARTICLE II REGISTRATION RIGHTS Section 2.01 Registration 4 Section 2.02 Piggyback Rights 6 Section 2.03 Underwritten Offering 7 Section 2.04 Sale Procedures 8 Section 2.05 Cooperation by Holders 12 Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities 12 Section 2.07 Expenses 12 Section 2.08 Indemnification 13 Section 2.09 Rule 144 Reporting 15 Section 2.10 Transfer or Assignment of Registration Rights 16 Section 2.11 Limitation on Subsequent Registration Rights 16 ARTICLE III MISCELLANEOUS Section 3.01 Communications 16 Section 3.02 Successor and Assigns 17 Section 3.03 Aggregation of Purchased Common Stock 17 Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Common Stock 17 Section 3.05 Specific Performance 17 Section 3.06 Counterparts 17 Section 3.07 Headings 17 Section 3.08 Governing Law 17 Section 3.09 Severability of Provisions 17 Section 3.10 Entire Agreement 17 Section 3.11 Amendment 18 Section 3.12 No Presumption 18 Section 3.13 Obligations Limited to Parties to Agreement 18 Section 3.14 Interpretation 18 i REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”) is made and entered into as of February 21, 2014 by and between CAMAC Energy Inc., a Delaware corporation (“
